DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered. Claims 1-18 are pending, of which claims 1, 4, 11 and 15 are currently amended and claim 18 is new. No new matter has been added.
In view of the amendment, the previous rejection under 35 USC 103 is maintained and new claim 18 is also rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0004169 A1 (Yamada) in view of US 2016/0233488 A1 (Krkljus) and US 2009/0104517 A1 (Yuasa).
Regarding claims 1, 2, 4-12 and 15-17, Yamada discloses a non-aqueous electrolyte cell including a positive electrode including a positive electrode current collector carrying a layer of a positive electrode active material thereon, a negative electrode including a negative electrode current collector carrying a layer of negative electrode active material thereon, and a separator zMn1-zPO4 with 0<z<1 (a compound having an olivine crystal structure) and the second lithium compound may be LiCoO2 (a compound having a layered crystal structure) [0032]. The first compound may for example be LiFe0.4Mn0.6PO4 [0150]. The mass ratio of the first compound to the second compound may for example be 0.25 or 0.43 [0076], [0078]. 
Yamada is silent as to the average particle sizes and BET specific surface areas of the first and second compounds. Krkljus however teaches an electrode material comprising a lithium oxide compound (a) and a lithium phosphate compound (b) [0001]-[0012], wherein the lithium oxide compound (a) is in the form of secondary (polycrystalline) particles having an average diameter D50 in the range of 6 µm to 16 µm [0060] and a BET specific surface area in the range of 0.2 to 10 m2/g, preferably 0.3 to 1 m2/g [0058], and the lithium phosphate compound (b) is in the form of agglomerates of primary particles (approximately spherical polycrystalline secondary particles) having an average diameter D50 in the range of 1 µm to 10 µm [0062] and a BET specific surface area in the range of 5 to 35 m2/g [0057]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form the first and second lithium compounds of Yamada with the claimed average particle sizes and BET specific surface areas, wherein the lithium iron manganese phosphate compound of Yamada has a smaller average particle diameter D50 than that of the lithium cobalt oxide, because such configuration of lithium phosphate particles and lithium oxide compounds is known from Krkljus to be suitable for providing effective cathode materials. Further, although the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). Additionally, it appears that the lithium phosphate particles will fill in the lithium oxide particles as claimed, by virtue of each having the same sizes and BET specific surface areas as claimed.
Neither Yamada nor Krkljus explicitly disclose that the secondary polycrystalline particles of the lithium phosphate have a porous network structure, however Yuasa teaches that high power and high capacitance of a lithium secondary battery can be attained when the pore structure of a secondary particle of a cathode active material is connected like a network shape to improve lithium ion diffusion through the pores [0016], [0064]. Therefore it would 
Further in regard to claims 2, 10 and 12, Yamada, Krkljus and Yuasa do not explicitly disclose how the particles are distributed. However, because the combined references teach particles having sizes and surface areas within the same ranges as claimed, it appears that the claimed filling distributions, including uniform continuous distribution and uniform discontinuous distribution, would also naturally be present, or at least would be obvious. In other words, it appears that interstitial spaces within the lithium cobalt oxide particles taught by the combined references will be at least substantially the same as in the claimed materials, because the particles have the same sizes and surface areas, and therefore when the lithium phosphate particles that have the same sizes and surface areas as claimed are filled in the interstitial spaces in the lithium cobalt oxide particles, the distribution will be at least substantially the same as claimed, because the relationship between the lithium cobalt oxide particles and the available spaces for them to fill will be at least substantially the same. See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 3, 13 and 14, Yuasa further teaches forming the secondary particles to be spherical in order to improve load characteristics [0006].

Regarding claim 18, Yamada further discloses that the operating voltages (voltage platforms) of the first and second lithium compounds are the same as or close to each other so that smooth charging/discharging characteristics may be achieved [0086], [0160]. Note also that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.; MPEP 2112.01.

Response to Arguments
Applicant's arguments filed 07/01/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Yamada does not disclose the mixture of LiCoO2 and LiFexMn1-xPO4 (0.25≤x≤0.4), the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references, rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Yamada clearly suggests the combination of LiCoO2 and LiFexMn1-xPO4 (0.25≤x≤0.4), based on the disclosure in paragraph [0032] that the second lithium compound may be LiCoO2 and the first lithium compound may be LiFezMn1-zPO4 where 0<z<1, and in particular the first lithium compound having z=0.4 is exemplified as a preferred compound (see paragraphs [0150], [0159]-[0161]). Note also that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.
In response to applicant’s argument that Yamada only exemplifies the LiFe0.4Mn0.6PO4 in combination with LiNi0.8Co0.2O2, and LiCoO2 in combination with LiFePO4, it is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). See MPEP 2123. Note also that Yamada specifically teaches in paragraph [0159] that 0.4Mn0.6PO4 is advantageous as compared to LiFePO4, and as such it would have been clearly suggested to replace the LiFePO4 with LiFe0.4Mn0.6PO4 in the combination with LiCoO2.
In response to applicant's argument that x being in the range of 0.25≤x≤0.4 ensures that LiFexMn1-xPO4 has a voltage platform similar to a voltage platform of LiCoO2, thereby improving rate performance, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, it is noted that Yamada also teaches providing the operating voltages (voltage platforms) of the first and second lithium compounds to be close to each other, so that smooth charging/discharging characteristics may be achieved (see paragraph [0160]). "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02 (c). It is also noted that the rate characteristics exhibited in applicant’s examples, which vary from 52% to 64% when x is within the claimed range, are not unexpectedly improved compared to when x is outside of the claimed range, which show rate characteristics as high as 55%. See MPEP 716.02. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); MPEP 716.02(d).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the applicant argues that Krkljus does not teach a porous network structure, however this feature is taught by Yuasa.
In response to applicant's argument that the compounds of Krkljus are different than claimed and the Mn in the oxide compound would cause negative effects, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Krkljus is merely being relied on for its teaching of particle sizes and BETs, whereas the claimed chemical compositions of the compounds are disclosed in Yamada. Similarly, the applicant argues that Yuasa discloses a different compound with different particles size and BET, however Yuasa is merely being relied on to teach a connected network pore structure, while the claimed chemical compositions of the compounds are disclosed in Yamada and the claimed particle sizes and BETs are taught by Krkljus.
The applicant argues that Krkljus does not disclose the relative D50 diameter between the two compounds, however, it is considered that this feature nevertheless would have been 
In response to applicant’s arguments that Krkljus and Yuasa teach cathode materials instead of positive active materials, it is noted that in the battery art it is conventional to refer to the positive material, not the negative material, as the cathode material. Regardless, one of ordinary skill in the art would recognize the materials of Krkljus and Yuasa as being closely related to the materials of Yamada and the claims, for the same use. Note also that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In this case, the recitation of a positive active material in the preamble is considered to be intended use that does not further limit the claimed material, which is fully defined by the body of the claim.
In response to applicant's argument that Yuasa is silent about the effect that the introduction of the porous material would help matching the voltage platforms between two positive active materials, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
In response to applicant’s argument that one of ordinary skill in the art would not combine the references because there are different considerations for the different materials and the results would not be predictable, it is noted that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. See In re O’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988). In this case, the materials taught by Yamada, Krkljus and Yuasa are sufficiently similar for one of ordinary skill in the art to have understood how to combine them with a reasonable degree of predictability. Furthermore, the different considerations are known and understood in the art, and a relatively high degree of experimentation is quite common. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin
For the above reasons, the previous rejection is being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727